Citation Nr: 0505474	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-217 56A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of gunshot wound, right knee, involving muscle group XII.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel





INTRODUCTION

The veteran had recognized guerrilla service from June 1943 
to August 1945, and regular Philippine Army service from 
August 1945 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Manila, Republic of the Philippines , Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The RO confirmed 
and continued a 10 percent evaluation for residuals of 
gunshot wound of muscle group (MG) XII, of the right knee.


FINDINGS OF FACT

1.  The appellant's gunshot wound residuals, involving muscle 
group XII of the right leg, currently manifest a healed scar, 
with complaints of pain in his right leg and with slight 
limitation of dorsiflexion of the right ankle, resulting from 
no more than a moderate injury.  

2.  Post-traumatic osteoarthritis of the right knee is 
manifested by subjective complaints of pain, numbness, and 
stiffness, with limitation of motion and difficulty in 
ambulation, and the evidence is in relative equipoise as to 
whether that condition is related to the service-connected 
gunshot wound residuals.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a gunshot wound injury to Muscle Group XII 
of the right leg have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.56, 
4.73, Diagnostic Code 5312 (2004).

2.  Giving the benefit of the doubt to the veteran, the 
schedular criteria for a separate disability evaluation of 10 
percent for traumatic osteoarthritis of the right knee are 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R.§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.71a, 
Diagnostic Codes 5003, 5010, 5260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue currently before the Board arose from a 
claim received in May 2001 .  The regulatory amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective on August 29, 
2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In a letter dated in June 2003, the RO informed the appellant 
of the VCAA and its effect on his claim.  In addition, the 
appellant was advised, by virtue of a detailed June 2003 
statement of the case (SOC) and supplemental statements of 
the case (SSOC) dated in July 2003 and September 2003 issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claim.  We therefore believe that appropriate notice has been 
given in this case.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the June 2003 SOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In addition, he has been 
afforded VA Compensation and Pension (C&P) examinations 
during the appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual background

In May 1991 the veteran requested that an increased 
evaluation be granted for his residuals of a gunshot wound to 
the right leg.  

He initially sought service connection for this disability in 
1953.  The report of a medical examination in August 1945 
indicates that the veteran suffered a bullet wound of the 
right leg in November 1943, in Tigua.  Affidavits from fellow 
service members affirmed that the veteran was hit by an enemy 
bullet, causing him a gunshot wound of the right leg at 
Tigua, Malaybalay, Bukidnon.  The veteran was afforded a VA 
C&P examination in January 1953.  Clinical findings were a 
scar of a gunshot wound, non-penetrating (glancing), of the 
right leg, upper third level, anterior aspect, that measured 
2" x 3/4" and was depressed, adherent, and non-painful.  No 
muscle atrophy of the leg was noted.  There was limitation of 
motion at the ankle joint, with dorsal flexion from 90 to 85 
degrees, and plantar flexion was within normal limits.  The 
diagnosis was residuals of gunshot wound of the right leg to 
include cicatrix, healed; MFB present; limitation of motion 
present, knee joint; involvement of MG XII with 
manifestation; and hypoesthesia.    

In a rating decision in August 1953, the RO noted that there 
were no official records of incurrence of a gunshot wound of 
the right leg.  However, the veteran's name appeared on a 
casualty roster, notation of the wound was made on the August 
1945 discharge examination, and the incurrence was 
corroborated by former comrades, whose services had been 
verified.  The RO granted service connection for a wound of 
MG XII, moderate, of the right knee, and assigned a 10 
percent disability evaluation under Diagnostic Code (DC) 
5312, effective from December 1952.  

On VA examination in August 1985, the examiner noted the  
presence of a scar, allegedly as residual of a gunshot wound, 
on the anterior aspect of the upper third of the right leg 
just below the knee, which measured 2" x 1".  The scar was 
depressed, adherent, non-tender, healed, and old.  The muscle 
injury involved MG XII.  There was no difference in 
circumference measurements between the right and left lower 
extremity.  There was no limitation of motion of the right 
knee or the right ankle.  The diagnosis was residuals of 
gunshot wound of the right leg, to include an old healed scar 
and muscle injury involving MG XII.  After review of the 
August 1985 VA examination report, the RO confirmed and 
continued the 10 percent evaluation in a September 1985 
rating decision.  

Claims for an increased rating were denied in May 1992, 
October 1993, and May 1995, on the basis that no new medical 
evidence had been submitted.  

On VA examination in June 1996, clinical evaluation revealed 
a healed scar on the anterior aspect of the right leg, three 
inches below the knee, measuring approximately 3 x 4 cm in 
diameter, which was non-tender, non-adherent, and non-
depressed.  There was pain on the right knee on flexion, but 
without limitation of motion.  No tissue loss was noted, and 
there was good muscle strength for the lower extremities.  
The diagnosis was healed scar of the right knee with injury 
to MG XII, residual of gunshot wound.  After review of the 
June 1996 examination report and the 1985 VA examination 
report, the RO concluded that the veteran's disability had 
become static through the years.  The RO confirmed and 
continued the 10 percent disability rating.

After review of an April 1997 VA examination report, the RO 
confirmed and continued the 10 percent disability evaluation.  
The RO noted the clinical findings were that the scar on the 
anterior aspect of the right leg was well healed, nontender, 
and non-adherent.  There was no tissue loss noted, and the 
strength of the right lower extremity was comparable to that 
on the left.  Knee flexion was measured to 130 degrees.  
There was full range of motion of the right ankle.  X-rays 
showed degenerative arthritis of both knees.  The veteran was 
ambulatory and in no acute distress.

The veteran was again afforded a VA C&P examination in August 
2001.  He complained of periodic sharp pain in his right 
knee.  He said his right knee disability was aggravated by 
cold weather, and relieved slightly by pain relievers and 
warm compress.  During flare-ups, he had no motion.  He used 
a cane.  He had difficulty walking and climbing up and down 
stairs.  The range of motion of his right knee was active 
from 0 to 100, and passive from 0 to 130.  The active range 
of motion of his right ankle was dorsiflexion from 0 to 15, 
and plantar flexion was from 0 to 30.  Passive range of 
motion of the right ankle was dorsiflexion from 0 to 20, and 
plantar flexion from 0 to 40.  There was pain beyond the 
degrees noted.  There was no edema, effusion, redness, or 
tenderness.  There was no abnormal movement or angular 
deformity.  Motor strength of the right quadriceps was 4/5 
and of the right gastrocnemius was 4/5.  There was a 1.5 x 
0.5 cm entry wound, on the anterior aspect of the proximal 
third of the right leg.  The scar was flat and non-tender, 
and there were no adhesions.  There were no associated 
injuries and no loss of muscle function.  

The diagnosis was residual of a gunshot wound of the anterior 
aspect of the right leg, MG XII, and post-traumatic 
osteoarthritis of the right knee.  The examiner opined that 
X-rays of the tibia showed evidence of tibial plateau 
fracture with comminution that had healed, and that therefore 
the veteran's right knee had post-traumatic arthritis.  

On subsequent VA examination in July 2003, it was noted that 
the veteran used a cane when ambulating and limped on the 
right leg.  He complained of pain, numbness and stiffness of 
the right leg.  He also had easy fatigue of the right leg 
with occasional instability of the right knee.  He had fairly 
good weight bearing.  There were flare-ups described as mild 
to moderate occurring three to four times a month, lasting 
two hours, with pain radiating to hips and buttocks.  Cold 
weather was the precipitating factor, and herbal plants 
alleviated the pain.  During flare-ups he had difficulty in 
ambulation because of the pain, could not ascend/descend 
stairs and had difficulty in boarding and alighting from 
vehicles.  He had balance and slow propulsion.  There was no 
tenderness, swelling, redness of the knee joint, or painful 
motion.  The range of motion of the right knee was 0 to 140 
degrees, and during flare-ups was 0 to 130 degrees.  The 
impression of an X-ray was osseous deformity of the proximal 
tibia, thought to be due to previous trauma.  

An examination of muscles showed the entry was in the right 
leg, anterior portion, upper third, and the exit wound was at 
the lateral portion of the middle third.  There was a 2.5 cm 
x 0.5 cm healed scar.  The veteran complained of pain over 
the calf muscles of the right leg on prolonged walking.  The 
circumference of the gastrocnemius muscle was noted to be the 
same on the right as the left.  There were no adhesions and 
no tendon damage.  Muscle strength of the right lower 
extremity was 4/5.  The muscle group could move the joint 
through normal ranges with sufficient comfort, endurance and 
strength to accomplish activities of daily living.  

The diagnosis was gunshot wound of the right knee with injury 
to MG XII with residuals and post traumatic osteoarthritis of 
the right knee, mildly disabling.  

A private X-ray of the right knee in August 2003 reported an 
impression of hypertrophic degenerative osteoarthritis.  



III.  Pertinent legal criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.  

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. 4.2, 4.41.  The Board notes that where an increase 
in a service-connected disability is at issue, the present 
level of disability is of primary concern.  Although review 
of the recorded history of a service-connected disability is 
important in making a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  When, after 
consideration of all the evidence and material of record in 
an appropriate case before VA, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  38 C.F.R. §§ 3.102, 4.3.

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991). 

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain, supported by adequate 
pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. 4.10, 4.40, 4.45 (2002); see 
VAOPGCPREC 36-97.

The U.S. Court of Appeals for Veterans Claims (Court), in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), has held that, where 
evaluation is based upon limitation of motion, the question 
of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. 4.40, 4.45, and 
4.59.

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  Moderate disability 
of muscles is characterized by a through-and-through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  History and complaint characteristic of moderate 
disability of muscles includes service department record or 
other evidence of in-service treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  Objective findings include entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a 
through-and-through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing  
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 
38 C.F.R. § 4.56(c) and, if present, evidence of inability to  
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  Tests of strength and endurance compared with 
the sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through-
and-through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings characteristic of 
severe muscle disability include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile. (B)  
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4). 

Muscle injury to Muscle Group XII affects dorsiflexion of the 
foot, extension of the toes and stabilization of the arch.  
The anterior muscles of the leg involved are tibialis 
anterior, extensor digitorum longus, extensor hallucis 
longus, and peroneus tertius.  Under the criteria of DC 5312, 
which pertains to injuries to Muscle Group XII, a 10 percent 
rating is warranted for moderate injury.  A 20 percent 
disability rating is assigned when the disability is 
moderately severe.  A maximum schedular evaluation of 30 
percent is in order when the disability is severe.  38 C.F.R. 
§ 4.73, DC 5312 (2004).

The regulations provide that, for the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints.  38 C.F.R. 
4.45(f) (2004).  Arthritis due to trauma, substantiated by X-
ray findings, is rated as degenerative arthritis.  38 C.F.R. 
4.71a, DC 5010 (2004).

Degenerative arthritis established by X-ray findings may be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved under 38 C.F.R.  4.71a, 
DC 5003 (2004).

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

In the absence of limitation of motion, a 20 percent 
evaluation is warranted where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations.

A 10 percent evaluation is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups. The 20 percent and 10 percent ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion.  Id.

Normal ankle joint motion is from 0 to 20 degrees of 
dorsiflexion and 0 to 45 degrees of plantar flexion.  38 
C.F.R. 4.71, Plate 11 (2004).

Normal knee joint motion is from 0 degrees of extension to 
140 degrees of flexion. 38 C.F.R. 4.71, Plate II (2004).

Limitation of flexion of the leg to 60 degrees warrants a 
zero percent evaluation.  A 10 percent evaluation requires 
that flexion be limited to 45 degrees.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. 4.71a, DC 5260.

Limitation of extension of the leg to 5 degrees warrants a 
zero percent evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation is warranted when extension is 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees.  A 50 percent evaluation 
requires that extension be limited to 45 degrees or more.  38 
C.F.R. 4.71a, DC 5261.

The provisions of 38 C.F.R. 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).

IV.  Analysis

The veteran has a 10 percent rating for residuals of gunshot 
wound of MG XII, characterized as moderate, of the right knee 
effective from December 1952.  Since the 10 percent rating 
has been in effect for more than 20 years, the evaluation is 
protected, by law, against reduction.  38 C.F.R. § 3.951 
(2004). 

The veteran's residuals of a gunshot wound of the right leg 
are currently evaluated as 10 percent disabling under the 
provisions of DC 5312 for a moderate disability of MG XII.  
In order to warrant an evaluation in excess of 10 percent for 
residuals of a gunshot wound of the right leg under DC 5312, 
the evidence must establish that the veteran has moderately 
severe muscle damage.

The historical evidence does not show that the gunshot wound 
of the right leg was a through-and-through or deep 
penetrating wound with debridement, prolonged infection, 
sloughing of small parts, and/or intermuscular scarring which 
is contemplated by a moderately severe muscle injury, or that 
he was hospitalized for a prolonged period for that 
particular injury or that there was a consistent record of 
complaint of the cardinal symptoms of muscle wounds.  38 
C.F.R. § 4.57(d)(3). 

At the first VA C&P examination in 1953, there was a 
depressed, adherent, non-painful healed hypoesthetic scar at 
the alleged point of entrance of the gunshot missile.  X-rays 
revealed a retained metallic foreign body embedded in the 
proximal end of the right tibia below the lateral tibial 
plateau.  There was no muscle atrophy of the leg.  There was 
a clinical finding of limitation of motion at the ankle 
joint, although this was not mentioned in the diagnosis.  
Limitation of motion of the knee joint was included in the 
diagnosis, although no clinical finding had been reported.  

At the August 1985 VA examination, there was no evidence of 
gross deformity, gross tissue or muscle loss, or limitation 
of motion of the right knee and ankle, and the veteran had 
good strength.  At the VA examinations in June 1996 and April 
1997, there was no tissue loss noted, and there was good 
muscle strength.  In June 1996, there was right knee pain on 
flexion but without limitation of motion.  In April 1997, the 
was slight limitation of right knee flexion and full range of 
motion of the right ankle.  

At the August 2001 VA examination, there was slight 
limitation of motion of the right ankle on active range of 
motion, with pain beyond the degrees noted.  There was no 
loss of muscle function.  On VA examination in July 2003, the 
circumference of the gastrocnemius muscle was the same on the 
right as the left.  There was no tendon damage.  The muscle 
strength of the right lower extremity was 4/5, and the muscle 
group could move the joint to accomplish activities of daily 
living.  

Thus, as the evidence does not establish moderately severe 
muscle damage, no more than a 10 percent rating for residuals 
of a gunshot wound of the right leg is warranted under 
Diagnostic Code 5312.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).

There is medical evidence of record, however, which 
demonstrates separate symptomatology associated with the 
right knee.  At the VA C&P examinations in August 2001 and 
July 2003, the examiners noted that the veteran's right knee 
had evidence of post-traumatic osteoarthritis.  There was 
limitation of flexion of the right knee and subjective 
complaints of pain.  

Based upon the above, and with consideration of the 
reasonable-doubt doctrine, the Board concludes that a 
separate evaluation for the veteran's right knee, as a 
residual of the old gunshot wound residuals of the right leg 
is for application.  The limitation of flexion of the right 
knee is noncompensable under DC 5260.  However, a rating of 
10 percent is for application for a major joint when the 
limitation of motion of the joint involved, here confirmed by 
satisfactory evidence of painful motion, is noncompensable 
under the appropriate diagnostic code.  The evidence of 
record shows that the July 2003 VA examiner evaluated the 
post-traumatic osteoarthritis of the right knee as mildly 
disabling.  Accordingly, we find that a separate 10 percent 
disability evaluation is warranted for post-traumatic 
osteoarthritis of the right knee.  

As to DeLuca considerations, an additional rating pursuant to 
§§ 4.40, 4.59, or under the holding in DeLuca is not for 
application herein, as any functional loss experienced by the 
veteran is encompassed by the current 10 percent rating 
assigned under Diagnostic Codes 5010-5260.  See 38 C.F.R. 
4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Board notes that the VA General Counsel has determined 
that a claimant with service-connected arthritis and 
instability of the knee may be rated separately under DCs 
5003 and 5257, so long as the evaluation of knee dysfunction 
under both codes does not amount to prohibited pyramiding 
under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997), 
62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (Aug. 14, 1998), 
63 Fed. Reg. 56,704 (1998).  In this case, although the 
veteran complained of occasional instability of the right 
knee, he is not evaluated under DC 5257, and the objective 
evidence of record does not demonstrate findings to warrant a 
compensable evaluation for instability of the knee.

D.  Ratings for Scars

Additional disability evaluations are available for scars 
that are poorly nourished, with repeated ulceration; are 
tender and painful on objective demonstration; or cause any 
limitation of function.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) (holding that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition); 38 C.F.R. § 4.118, DCs 7800, 7803, 
7804, 7805 (2002); see also 38 C.F.R. § 4.118, DCs 7800, 
7801, 7802, 7803, 7804, 7805) (2003) (the amended rating 
criteria for scars, effective from August 30, 2002).

In this case, there is no evidence that the appellant is 
entitled to a separate disability rating for the scar on his 
right lower extremity.  Past VA examination reports indicated 
that the scar was well healed and non-tender, although 
depressed and adherent.  More recent VA examination reports, 
moreover, have indicated that the scar on the anterior aspect 
of the right leg was flat, well healed, non-tender and 
nonadherent, with no associated injuries and no loss of 
muscle function.  Although the appellant has slight 
limitation of flexion of his right knee, this symptom has not 
been attributed to his scar; and has been assigned a separate 
disability rating, above.  Accordingly, the preponderance of 
the evidence is against a separate disability rating for the 
scar on the appellant's right lower extremity.

E.  Additional Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such conclusion on its own.  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
VA Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, so as 
to render impractical the application of the regular 
schedular standards.  

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The evidence does not 
show, and it is not alleged, that this case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular


standards.  The Board concludes that referral of this case to 
the Under Secretary or the Director, C&P Service, for 
assignment of an extraschedular evaluation for residuals of 
gunshot wound to the right lower extremity is not warranted.



ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of gunshot wound, right leg, involving muscle group XII, is 
denied.

Entitlement to a separate rating of 10 percent for post-
traumatic osteoarthritis of the right knee is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


